 

Exhibit 10.1

 

FIRST AMENDMENT TO BOND EXCHANGE,
REIMBURSEMENT, PLEDGE AND SECURITY AGREEMENT


between


FEDERAL HOME LOAN MORTGAGE CORPORATION



and



ATAX TEBS I, LLC
as Sponsor


Relating to


Freddie Mac
Multifamily M Certificates
Series M-024



Dated July 16, 2019

 

 

 

--------------------------------------------------------------------------------

 

First Amendment to Bond Exchange, Reimbursement,
Pledge And Security Agreement

This First Amendment to Bond Exchange, Reimbursement, Pledge And Security
Agreement (this “First Amendment”) is made and entered into as of the 16th day
of July, 2019 (the “Amendment Date”), by and between the Federal Home Loan
Mortgage Corporation, a shareholder-owned government-sponsored enterprise of the
United States of America (“Freddie Mac”) and ATAX TEBS I, LLC (the “Sponsor”),
and amends the Bond Exchange, Reimbursement, Pledge and Security Agreement dated
as of September 1, 2010 (the "Original Agreement" and together with this First
Amendment and any future amendments or supplements thereto, the “Agreement”),
between Freddie Mac and the Sponsor.

RECITALS:

1.Pursuant to the Original Agreement, Freddie Mac agreed with the Sponsor to
exchange certain Certificates described below for certain tax-exempt multifamily
housing revenue bonds owned by the Sponsor or senior custodial receipts
representing a senior interest therein (the “Bonds”).

2.Freddie Mac deposited the Bonds pursuant to a Series Certificate Agreement
dated as of September 1, 2010 (the “Original Series Certificate Agreement” and
together with the attached Standard Terms of the Series Certificate Agreement
and the First Supplement to Series Certificate Agreement (defined below), the
“Series Certificate Agreement”), between Freddie Mac, in its corporate capacity
and Freddie Mac as Administrator.  Class A Certificates and Class B Certificates
were issued pursuant to the Series Certificate Agreement.  

3.Pursuant to the Series Certificate Agreement and the Original Agreement, at
the request of the Sponsor, Freddie Mac agreed to provide the Credit Enhancement
for the Certificates issued thereunder and to provide liquidity support for the
Class A Certificates issued thereunder on the terms provided in the Series
Certificate Agreement.

4.Pursuant to the First Supplement to Series Certificate Agreement dated as of
the date hereof (the "First Supplement to Series Certificate Agreement") between
Freddie Mac, in its corporate capacity and Freddie Mac as Administrator, and
consented to by the Sponsor, the Original Series Certificate Agreement is being
amended to convert the Reset Rate on the Class A Certificates to a Term Reset
Rate of 2.304% per annum which will be in effect commencing on the Amendment
Date through the Series Expiration Date.  Upon conversion to the Term Reset Rate
certain provisions of the Series Certificate Agreement no longer apply to the
Class A Certificates including, inter alia, the Tender Option, the Optional
Disposition Right and Mandatory Tenders (other than with respect to a Credit
Provider Termination Event (as defined herein or a Clean-Up Event).

5.In connection with the conversion of the interest rate mode on the Class A
Certificates to the Term Reset Rate, the parties have agreed to make certain
amendments to the Original Agreement, including, inter alia, (i) the amendment
of the Freddie Mac Fee to sixty-seven basis points, and (ii) the removal of the
requirement to maintain a Hedge and to fund the Cap Fee Escrow.

 

 

 

 

--------------------------------------------------------------------------------

 

6.On the date hereof, the Class A Certificates are being redesignated as
"Freddie Mac Multifamily M Certificates Series M-024, Class A".

7.All initially capitalized terms included but not otherwise specifically
defined in this First Amendment shall have the same meanings, respectively, as
the defined terms contained in the Original Agreement.

NOW, THEREFORE, in consideration of the Recitals and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Freddie Mac and the Sponsor do hereby agree as follows:

Section 1.Amended Definitions.  The following definitions contained in Section
1.1. of the Original Agreement are amended and restated in their entirety as
follows (added language is underlined and deleted language is struck-through):

“Advance” means either a Credit Advance or a Liquidity Advance.

“Credit Advance” means any advance by Freddie Mac under this Agreement or the
Series Certificate Agreement (other than a Liquidity Advance), including but not
limited to (i) an advance to pay principal or interest distributable with
respect to any Class A Certificates or Deposited Asset, (ii) any advance to cure
a Breach, (iii) [Reserved] an advance by Freddie Mac pursuant to the terms of
this Agreement to purchase a Subsequent Hedge, (iv) any advance in connection
with a Mandatory Tender Event pursuant to Section 6.04 of the Series Certificate
Agreement or an Optional Disposition Right pursuant to Section 7.05 of the
Series Certificate Agreement, (v) an advance in connection with a Release Event
pursuant to Section 3.08 of the Series Certificate Agreement, (vi) an advance to
pay any portion of the Fee Component or any other fee due and owing that the
Sponsor fails to cause to be paid in accordance with the Sponsor Documents, the
non-payment of which jeopardizes the security pledged hereunder, (viii) any
advance to pay property taxes due but unpaid or any other unpaid assessments or
impositions with respect to a Mortgaged Property and (ix) any advance in
connection with an Enforcement Action.

“Freddie Mac Fee” means the fee payable to Freddie Mac for providing the Credit
Enhancement, the Liquidity Facility and for serving as Administrator and Pledge
Custodian.  Such fee shall be an amount equal to one-twelfth of 0.67%
(sixty-seven basis points) 1.67% (one hundred sixty-seven basis points) times
the Current Class A Certificate Balance, and shall be calculated on the basis of
a 360-day year of twelve (12) thirty (30) day months 365/366 day year for the
actual number of days elapsed.  Such fee shall be payable as provided in Section
3.3 and shall accrue monthly based upon the Current Class A Certificate Balance
as of the first day of each month.  If an Administrator or Pledge Custodian
other than Freddie Mac is appointed, Freddie Mac will allocate a portion of the
Freddie Mac Fee to the payment of the fees of such substitute Administrator or
Pledge Custodian.  The Freddie Mac Fee does not include fees for extraordinary
services of the Administrator or Pledge Custodian.

 

 

 

 

--------------------------------------------------------------------------------

 

“Pledged Class A Certificate” means (a) any Class A Certificate following an
optional tender by its Holder or the exercise by such Holder of its Optional
Disposition Right during the period from and including the date of its purchase
by the Administrator on behalf of and as agent for the Sponsor with an Advance
under Section 6.01(b) of the Series Certificate Agreement but excluding the date
on which such Class A Certificate is remarketed to any person other than Freddie
Mac, the Sponsor or any Affiliate of the Sponsor and (b) any Class A Certificate
purchased by the Administrator on behalf of and as agent for the Sponsor from
monies paid by Freddie Mac pursuant to the Liquidity Facility following the
occurrence of a Mandatory Tender Event.

“Purchase Date” means (a) during the Weekly Reset Period, any Business Day
specified by a Class A Certificateholder as the date on which Class A
Certificates owned by such Class A Certificateholder are to be purchased in
accordance with the provisions of Section 6.03 of the Series Certificate
Agreement, (b) any date on which the Class A Certificates are subject to
mandatory tender in accordance with the provisions of Section 6.04 of the Series
Certificate Agreement and (c) any date on which the Class A Certificates are
subject to optional disposition in accordance with the provisions of
Section 7.05 of the Series Certificate Agreement.

“Servicing Fee” means the monthly fee due the Servicer under the Servicing
Agreement in an amount equal to one-twelfth of 0.08% (eight basis points) times
the outstanding principal balance of each Bond Mortgage Loan, calculated on the
basis of a 360-day year of twelve (12) thirty (30) day months 365/366 day year
for the actual number of days elapsed.

“Sponsor Documents” means this Agreement, the Series Certificate Agreement, the
Servicing Agreement, the Remarketing Agreement, the Repair Escrow Agreement, the
Guaranty, each Hedge Agreement, the Custody Agreement, the Ohio Portfolio Escrow
Agreement, the Villages at Lost Creek Escrow Agreement and any other agreement,
instrument or certificate executed by the Sponsor or by the Guarantor in
connection with the transactions contemplated thereby.

Section 2.Deleted Definitions.  The definitions for the following terms
contained in Section 1.1. of the Original Agreement are deleted in their
entirety and references to such terms contained in the Original Agreement are
hereby deleted:

“Cap”

"Cap Agreement"

"Cap Documents"

“Cap Fee Escrow”

“Cap Payments”

"Counterparty"

"Hedge" or "Hedge Agreement"

 

 

 

 

--------------------------------------------------------------------------------

 

“Hedge Collateral”

"Index Rate"

“Liquidity Advance”

“Liquidity Commitment Termination Date”

“Optional Series Pool Release Date”

“Strike Rate”

"Subsequent Hedge" or "Subsequent Hedge Agreement"

“Subsequent Hedge Period”

“Swap” or “Swap Agreement”

“Swap Credit Enhancement Agreement”

Section 3.Additional Amendments to the Original Agreement.  The Original
Agreement is amended as stated below:

(a)Section 3.3(a) is hereby amended to delete the text of Sections 3.3(a)(ii),
(iv) and (v) and to insert “[Reserved]”.

(b)Section 3.4 is hereby amended to delete the text thereof and to insert
"[Reserved]" in its place and references to such section contained in the
Original Agreement are hereby deleted.

(c)Section 3.14(a) is hereby amended to delete the phrase "Liquidity Advance"
therein and to replace it with "Credit Advance".

(d)Section 3.21 is hereby amended to delete the text thereof and to insert
"[Reserved]" in its place and references to such section contained in the
Original Agreement are hereby deleted.

(e)Section 3.22 is hereby amended to delete the text thereof and to insert
"[Reserved]" in its place and references to such section contained in the
Original Agreement are hereby deleted.

(f)Article V is hereby amended delete the text thereof and to insert
"[Reserved]" in its place.

(g)Article VI is hereby amended to delete the phrase "the Hedge Collateral as
provided in Article V" in the first sentence thereof.

(h)Section 7.1 is hereby amended to delete the text of subsections (e), (h) and
(i) and to insert "[Reserved]" in their place.

(i)Section 8.6 is hereby amended and restated to read as follows (added language
is underlined and deleted language is struck-through):

 

 

 

 

--------------------------------------------------------------------------------

 

Section 8.6Release of Class B Certificates and Pledged Class A Certificates. If
the Pledge Custodian has received written notice from Freddie Mac (provided no
written notice shall be required when Freddie Mac is also acting as the Pledge
Custodian) that Freddie Mac has been fully reimbursed by the Sponsor for all
Obligations relating to any Available Remarketing Class A Certificate (and
Freddie Mac agrees to give such notice promptly following full reimbursement),
the Pledge Custodian shall release such Available Remarketing Class A
Certificate to the Administrator for delivery to the Sponsor or, if applicable,
in connection with a remarketing to the purchasers of such Pledged Class A
Certificates; provided, however, that in no event will a Pledged Class A
Certificate that is not an Available Remarketing Class A Certificate be released
from the pledge of this Agreement until the date of termination of the pledge of
all Class B Certificates pursuant to Section 8.18.  The Pledge Custodian shall
not release any Class B Certificates to the Sponsor (or any permitted transferee
thereof under Section 8.19) until the date of termination of the pledge of the
Class B Certificates pursuant to Section 8.18 unless the Pledge Custodian
receives prior written direction from Freddie Mac with respect to the release of
all or a portion of the Class B Certificates.  The release of any Pledged Class
A Certificate or Class B Certificate, as applicable, shall be free and clear of
the security interest created by this Agreement.  If directed in writing by
Freddie Mac if an Event of Default exists, the Pledge Custodian shall deliver
Pledged Class A Certificates that are not Available Remarketing Class A
Certificates to the Administrator for cancellation in exchange for the Deposited
Assets related thereto as soon as such Deposited Assets have been received by
the Pledge Custodian from the Administrator.  Any such Deposited Assets so
received shall be held hereunder as Purchased Assets and notice thereof shall be
provided to the Sponsor.

Section 4.Representations and Warranties.  The Sponsor represents and warrants
that (a) the execution and delivery of this First Amendment does not contravene,
result in a breach of, or constitute a default under, any deed of trust, loan
agreement, indenture or other contract or agreement to which the Sponsor is a
party or by which the Sponsor or any of its properties may be bound (nor would
such execution and delivery constitute such a default with the passage of time
or the giving of notice or both); (b) this First Amendment constitutes the
legal, valid and binding obligation of the Sponsor, enforceable in accordance
with its terms; (c) the execution and delivery of, and performance under, this
First Amendment are within the Sponsor’s power and authority without the joinder
or consent of any other party, have been duly authorized by all requisite action
and are not in contravention of any law, or of the Sponsor’s charter, bylaws or
other corporate organizational documents or of any indenture, agreement or
undertaking to which the Sponsor is a party or by which it is bound; (d) there
exists no default under any of the Sponsor Documents, after giving effect to
this First Amendment; and (e) there are no offsets or defenses against any of
the Sponsor’s obligations under the Sponsor Documents.  Additionally, the
Sponsor represents and warrants that the information with respect to the Bonds,
the Enhanced Custodial Receipts and the Mortgaged Properties set forth on
Appendices A-1 and A-2 to the Amended Offering Circular Supplement dated July
10, 2019 is true and correct in all material respects.

 

 

 

 

--------------------------------------------------------------------------------

 

Section 5.Expenses.  Without limiting any provision of the Original Agreement,
the Sponsor shall pay all reasonable costs and expenses of Freddie Mac
(including the fees and expenses of Freddie Mac’s attorneys) in connection with
this First Amendment and the transactions contemplated hereby, including all
such fees and expenses incurred in connection with the preparation, negotiation,
review, approval, execution and delivery of this First Amendment and all of the
documents and instruments to be made pursuant hereto.

Section 6.Miscellaneous.

(a)This First Amendment may be executed in counterparts by the parties hereto,
and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

(b)Except as modified hereby, all terms, covenants and conditions of the
Original Agreement remain unchanged and are in full force and effect.

(c)This First Amendment shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.

(d)The invalidity or enforceability of any provision of this First Amendment
shall not affect the validity of any other provision and all other provisions
shall remain in full force and effect.

[Signature Pages Follow]

 

 

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Sponsor and Freddie Mac have executed this First
Amendment as of the day and year first above written.

 

FEDERAL HOME LOAN MORTGAGE

CORPORATION

 

 

 

By:

 

/s/ Curtis Melvin

 

 

Curtis Melvin

 

 

Multifamily, Production Director

 

 

 

[Freddie Mac Signature Page to First Amendment to
Bond Exchange, Reimbursement, Pledge and Security Agreement - Series M-024]

--------------------------------------------------------------------------------

 

ATAX TEBS I, LLC

 

By:

AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited partnership (f/k/a
America First Tax Exempt Investors, L.P.), its Sole Member

 

 

 

By:

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:

General Partner

 

 

 

By:

 

THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:

 

General Partner

 

 

 

 

 

By:

/s/ Craig S. Allen

 

Craig S. Allen

 

CFO

 

 

 

 

 

[Sponsor Signature Page to First Amendment to
Bond Exchange, Reimbursement, Pledge and Security Agreement - Series M-024]

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT

 

The undersigned acknowledges the foregoing First Amendment and affirms its
obligations (as amended hereby) pursuant to the Limited Support Agreement dated
as of September 1, 2010, by and between America First Multifamily Investors,
L.P. (f/k/a America First Tax Exempt Investors) and Freddie Mac.

America FIRST MULTIFAMILY INVESTORS, L.P. (f/k/a America First Tax Exempt
Investors), as Guarantor

By:

AMERICA FIRST CAPITAL ASSOCIATES LIMITED PARTNERSHIP TWO, a Delaware limited
partnership

Its:

General Partner

 

 

 

By:

 

THE BURLINGTON CAPITAL GROUP LLC, a Delaware limited liability company

Its:

 

General Partner

 

 

 

By:

/s/ Craig S. Allen

 

Craig S. Allen

 

Chief Financial Officer

 

 

 

[Acknowledgement Page to First Amendment to
Bond Exchange, Reimbursement, Pledge and Security Agreement - Series M-024]

 